Citation Nr: 0011561	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
from December 6, 1994 to November 6, 1996, and in excess of 
30 percent on and after November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1, 1972 to 
December 5, 1994.

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO, in pertinent part, 
granted entitlement to service connection for a dysthymic 
disorder and assigned a noncompensable evaluation effective 
from December 6, 1994.  The RO also denied entitlement to 
service connection for multiple sclerosis, a right hearing 
loss, residuals of pneumonia, and left thumb, left eye, right 
elbow, right hand, heart disorder, and kidney disorders.

In March 1998 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for right elbow tendinitis, 
and denied entitlement to service connection for multiple 
sclerosis, a right hearing loss, residuals of pneumonia, and 
left thumb, left eye, right hand, heart, and kidney 
disorders.  The Board also remanded to the RO the claims of 
entitlement to an initial compensable evaluation for a 
dysthymic disorder, and service connection for hiatal hernia 
with a stomach disorder for issuance of a statement of the 
case.  

In April 1998 the RO issued a statement of the case with 
respect to the denial of entitlement to service connection 
for hiatal hernia and a stomach disorder.  A substantive 
appeal has not been received with respect to this claim and 
it is otherwise not part of the current appellate review.

In April 1998 the RO, in pertinent part, implemented the 
Board's decision by issuing a rating action reflecting 
tendonitis of the right elbow as service-connected with 
assignment of a noncompensable evaluation.  A notice of 
disagreement with the above RO determination has not been 
received and it is otherwise not part of the current appeal.

In September 1999 the RO granted an initial compensable 
evaluation of 10 percent evaluation for dysthymic disorder 
from December 6, 1994, to November 6, 1996, and a 30 percent 
evaluation, effective November 7, 1996.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Dysthymic disorder was productive of neurotic symptoms 
which might somewhat adversely affect relationships with 
others but which did not cause impairment of working ability 
from December 6, 1994, to November 6, 1996.

2.  On and after November 7, 1996, dysthymic disorder has 
been productive of not more than definite social and 
industrial impairment, or occupational and social impairment 
with occasional decrease in work deficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent from 
December 6, 1994 to November 6, 1996, and in excess of 30 
percent on and after November 7, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9405 (effective prior to November 7, 
1996;  38 C.F.R. § 4.130, Diagnostic Code 9433; 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen at the 
mental health clinic on June 23, 1994.  They contain no 
findings of depression or dysthymic disorder.

The veteran submitted a claim of entitlement to service 
connection for depression on December 9, 1994.  He reported 
that he was treated for depression while on active duty on 
June 23, 1994.

The appellant underwent a VA psychiatric evaluation in 
February 1995.  The examiner that the claims file was not 
available for review.  The appellant reported that during the 
last year he had been depressed, had had poor sleep, and had 
had some suicidal thoughts.  He stated that he had seen a 
psychiatrist in service for about one year.  He reported that 
he was given several antidepressants, but that he had to go 
off of them because of the side effects.  The appellant 
denied any manic or hypomanic episodes.  The VA examiner 
stated that the appellant complained of many things going 
wrong in his life.  The appellant stated that he was 
depressed at times and irritable.  He stated that his sleep 
was poor and that his appetite was variable.  The appellant 
described his depression as being on and off for the last 
year.  He denied any current suicidal thoughts.

The VA examiner stated that the appellant was alert, fully 
oriented, and cooperative.  He described the appellant's mood 
as "a little depressed."  The appellant's affect was normal 
and he denied any homicidal or suicidal ideations.  The VA 
examiner stated that there was no delusional thinking 
detected.  Long-term and short-term memory were noted to be 
adequate and judgment and insight were noted to be good.  The 
VA examiner entered a diagnosis of dysthymic disorder and a 
Global Assessment of Functioning (GAF) score of 65.

The appellant underwent a VA psychiatric evaluation in August 
1998.  The appellant reported that following his discharge 
from service, he worked as a security guard in a high school 
and coached football.  He stated that he began taking college 
classes in 1996 and had remained in college until the present 
time.  The appellant reported that he was having difficulty 
sleeping and having nightmares.  He stated that his son had 
died in May 1997 and that he was still trying to deal with 
that.  He described the circumstances surrounding his son's 
death as suspicious.

The VA examiner stated that the appellant related in a 
logical and coherent manner.  He stated that the appellant 
was "clearly depressed" and tearful when talking about his 
son's death.  He described the appellant's concentration and 
judgment as good.  The appellant was well oriented in all 
spheres.  The VA examiner stated that the appellant did 
memory tasks very well without hesitancy or error.  Appetite 
and energy level were described as "okay."  The appellant 
denied suicidal ideations, but stated that he had thoughts of 
harming the two women who were involved in his son's death, 
but that he had no intentions or plans of carrying out this 
idea.  He denied hallucinations or delusions.  The appellant 
stated that he had never been hospitalized for a psychiatric 
disorder.  The appellant described his marriage and his 
relationships with his son and daughter as good.  He stated 
that he enjoyed hunting, fishing, and working with kids.

The VA examiner stated that psychological testing was 
completed and that the results were valid.  The clinical 
scales suggested depression, somatization, and social 
withdrawal.  The VA examiner stated that the appellant would 
likely lack interpersonal trust and felt suspicious of 
others' motives.  He stated that the appellant may feel 
restless and agitated with excessive use of repression and 
denial to deal with psychological conflicts.  He further 
stated that the appellant may be seen by others as over-
sensitive, rigid, and self-punitive.  The VA examiner stated 
that the appellant's symptoms were consistent with post-
traumatic stress disorder and major depression.  The GAF 
score assigned was 62.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  


However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the appellant is technically not seeking 
an increased rating, since his appeal arises from the 
original assignment of a disability evaluation.  In a claim 
for a greater original evaluation after an initial award of 
service connection, all of the evidence submitted in support 
of the appellant's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found; a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claim for 
entitlement to an initial evaluation in excess of 10 percent 
from December 6, 1994 to November 6, 1996, and in excess of 
30  percent as of November 7, 1996, for dysthymic disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected dysthymic disorder (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for initial evaluations in excess of 
10 and 30 percent for dysthymic disorder is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the March 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the appellant has been 
given the opportunity to submit additional evidence, and he 
has been afforded the benefit of a contemporaneous, 
comprehensive VA special psychiatric examination.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Consideration of the 
claimant's appeal is accordingly proper at this time.

The Board notes, as it did in its April 1998 remand, that the 
criteria for mental disorders were amended in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
more favorable to claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board must 
apply both the previous and amended criteria to the 
appellant's claim.

The previous criteria and the applicable ratings are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  

Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment - 100 percent disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

In Hood v. Brown, 4 Vet. App. 301 (1993), 
the 
United State Court of Appeals for 
Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 
was "qualitative" whereas the other 
terms were "quantitative" in character, 
and invited the Board to construe the 
term "definite" in a manner that would 
quantify the degree of impairment.  The 
General Counsel concluded that the term 
"definite" is to be construed as 
"distinct, unambiguous, and moderately 
large in degree."  It represents a 
degree of social and industrial 
inadaptability that is "more than 
moderate but less than rather large. 
VAOPGCPREC 9-93.  

The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

38 C.F.R. Part 4, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

The amended criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.



Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

38 C.F.R. Part 4, Diagnostic Code 9433 (effective November 7, 
1999).

Evaluation in excess of 30 percent on and after November 7, 
1996

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for dysthymic disorder.  
The Board finds that the current symptoms described in the 
August 1998 evaluation report are indicative of no more than 
a 30 percent evaluation.  In line with the 30 percent 
evaluation of the previous criteria, the appellant's ability 
to establish or maintain relationships is definitely 
impaired.  See 38 C.F.R. Part 4, Diagnostic Code 9405.  

Although the veteran has reported good relationships with his 
wife and two children, the VA examiner stated that the 
appellant's psychological testing suggested social 
withdrawal.  The VA examiner stated that the appellant was 
likely to lack interpersonal trust and was likely to be 
suspicious of others' motives.  

In line with the 30 percent evaluation under the amended 
criteria, the evidence of record shows that he has depressed 
mood and feels agitated.  See 38 C.F.R. Part 4, Diagnostic 
Code 9433.  The appellant has reported chronic sleep 
difficulty.  He has been noted to be cooperative and logical 
and well oriented in all spheres.  The appellant has not 
reported panic attacks.  He has denied suicidal ideations, 
but noted that he had had suicidal ideas in service.  The 
appellant admitted that he had ideas of harming two women who 
were involved in his son's death; however, he stated that he 
had no intention to follow through on his thoughts.  
Additionally, the appellant has denied auditory and visual 
hallucinations and delusions.  The Board finds that such 
symptoms establish that the appellant is no more than 
30 percent disabling under both the previous and amended 
criteria.

This determination is supported by the VA examiner's finding 
in the August 1998 psychiatric evaluation that the 
appellant's GAF score was 62.  Although the GAF score does 
not fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of 62 (which falls into the range of 61-70) is defined 
as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  The 
Board finds that a GAF score of 62 is indicative of no more 
than a 30 percent evaluation.

An evaluation in excess of 30 percent pursuant to application 
of the previous as well as amended criteria is not warranted.  
In this regard, the evidence of record does not establish 
that the appellant's ability to establish effective and 
favorable relationships with people is considerably impaired.  
The appellant has not described total social isolation.  He 
has stated that he has good relationships with his wife and 
two children.  During the August 1998 psychiatric evaluation, 
the appellant was logical and coherent.  The VA examiner 
stated that the appellant was well oriented in all spheres.  

The appellant was able to perform memory tasks without 
difficulty.  His judgment and concentration were noted to be 
good.  Additionally, the appellant denied hallucinations, 
delusions, and suicidal ideations.  Again, although he 
described thoughts of harming the two women who were involved 
in his son's death, he denied having any intention to follow 
through on his thoughts.  There have been no clinical 
findings that the appellant has any obsessive ritualistic 
behavior or illogical speech.  Finally, there have been no 
findings that the appellant has exhibited grossly 
inappropriate behavior.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent under both the old criteria and the new 
criteria.

The appellant is competent to state that his service-
connected dysthymic disorder warranted an increased 
evaluation.  The RO agreed with him and granted a 10 percent 
evaluation from the day following his discharge from service 
and the 30 percent evaluation as of November 7, 1996.  The 
appellant has not stated whether he wants an evaluation in 
excess of 30 percent; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  To the extent that 
the appellant has implied that an evaluation in excess of 
30 percent is warranted, the medical findings do not support 
his contentions for an evaluation in excess of 30 percent.  



The Board finds that the symptoms the appellant has reported 
to the VA examiner in August 1998 and the VA examiner's 
clinical findings are indicative of no more than a 30 percent 
evaluation.  To this extent, the preponderance of the 
evidence is against his claim.  Accordingly, the appellant's 
service-connected dysthymic disorder is no more than 
30 percent disabling, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).

Evaluation in excess of 10 percent from December 6, 1994 to 
November 7, 1996

When the RO granted the 30 percent evaluation for dysthymic 
disorder, it granted an effective date of November 7, 1996, 
the date that the criteria for the evaluation of mental 
disorders changed.  Prior thereto, the RO had granted a 
10 percent evaluation from the day after the appellant was 
discharged from service to the day before the criteria for 
the evaluation of mental disorders changed.  

Although the Board has noted that when a regulation changes 
during the appeal period that the version more favorable to 
claimant will apply, see Karnas, 1 Vet. App. at 313, the 
changes in the criteria effective November 7, 1996 would not 
apply to the appellant's symptoms prior to November 7, 1996, 
because the United States Court of Appeals for Veterans 
Claims (the Court) has held that a change in rating criteria 
cannot be given an effective date earlier than the effective 
date of the regulation change.  Green v. Brown, 10 Vet. App. 
111, 117 (1997) citing 38 U.S.C.A. § 5110(g) (West 1991); 38 
C.F.R. §§ 3.114(a), 3.400(p) (1999).

After careful review of the medical evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to November 7, 1996, 
for dysthymic disorder.  The only evidence of record that 
relates to the appellant's dysthymic disorder symptoms is the 
February 1995 VA psychiatric evaluation report.  At that 
time, the VA examiner described the appellant as "a little 
depressed," alert, fully oriented, and cooperative.  

The VA examiner also stated that the appellant's affect was 
normal, his long-term and short-term memory was adequate, and 
judgment and insight were good.  The appellant denied 
homicidal and suicidal ideations, but stated that he had had 
suicidal ideations in the past, but noted that he had none at 
that time.  The appellant reported that his depression was on 
and off.  The VA examiner assigned a GAF score of 65.  Such 
symptoms are indicative of no more than a 10 percent 
evaluation based upon the previous criteria for evaluating 
dysthymic disorder.

An evaluation in excess of 10 percent prior to November 7, 
1996, is not warranted.  At the time of the February 1995 
evaluation, the appellant did not report any industrial 
impairment nor any social impairment.  A GAF score of 65 
(which falls within the range of 61 to 70) contemplates mild 
symptoms.  This would fall within the 10 percent evaluation 
under the previous criteria for evaluating mental disorders.

The appellant is competent to state that his service-
connected dysthymic disorder warranted an increased 
evaluation.  The RO agreed with him and granted the 
10 percent evaluation as of the date it granted service 
connection for dysthymic disorder (which is one day following 
his discharge from service).  The appellant has not stated 
whether he wants an evaluation in excess of 10 percent prior 
to November 7, 1996; however, as stated above, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB, 6 Vet. App. at 38.  

To the extent that the appellant has implied that an 
evaluation in excess of 10 percent is warranted prior to 
November 7, 1996, the medical findings do not support his 
contentions for an evaluation in excess of 10 percent.  The 
Board finds that the symptoms that the appellant reported to 
the VA examiner in February 1995 and the VA examiner's 
clinical findings are indicative of no more than a 10 percent 
evaluation.  In other words, no definite social and 
industrial impairment was shown to result from the dysthymic 
disorder.  To this extent, the preponderance of the evidence 
is against his claim.  

Accordingly, the appellant's service-connected dysthymic 
disorder is no more than 10 percent disabling prior to 
November 7, 1996, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).

Additional Considerations

As the Board noted earlier, the instant case involves the 
appeal as to the initial evaluation assigned by the RO for 
the appellant's service-connected dysthymic disorder.  The 
Board finds that the evaluations and the effective dates 
assigned for the 10 percent evaluation and the 30 percent 
evaluation are proper, and thus the Board agrees that staged 
ratings were warranted.  Fenderson, 12 Vet. App. 119.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's dysthymic disorder has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  

In fact, the appellant denied that he had ever been 
hospitalized due to his service-connected dysthymic disorder.  
Thus, referral of the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. 
337; Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. 
App. at 227.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from December 6, 1994 to November 6, 1996, and in excess of 
30 percent on and after November 7, 1996 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

